Citation Nr: 1203123	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  05-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In January 2010, the Board issued a decision denying entitlement to service connection for siabetes mellitus, type II.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2010 Order, the Court vacated the January 2010 Board decision and remanded the matter to the Board for development consistent with the parties' October 2010 Joint Motion for Remand (Joint Motion).  In pertinent part, the parties determined that VA failed to fulfill its duty to assist the Veteran in substantiating his claim.  See the October 2010 Joint Motion at page 4.  

The Board subsequently remanded the Veteran's claim in January 2011 for further development as instructed by the October 2010 Joint Motion.  The Board's January 2011 remand instruction will be further discussed below.  The Veteran's claim has been returned to the Board for further appellate proceedings.  

The Board notes that the Veteran has submitted a statement in support of his claim subsequent to the most recent Supplemental Statement of the Case (SSOC) in October 2011, and his did not waive concsideration of this evidence by the Agency of Original Jurisdiction (AOJ) as per 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  However, the Board has reviewed this statement and finds that the Veteran's assertions concerning the present claim are duplicative of statements previously record.  Since this additional evidence is duplicative of evidence that was already of record and considered by the AOJ, no prejudice to the Veteran will result from the Board's consideration of this evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the November 2011 statement, the Veteran raised the issues of entitlement to service connection for (1) hypertension, (2) chronic obstructive pulmonary disease (COPD), (3) peripheral neuropathy of the bilateral lower extremities and (4) a sleep disorder, to include chronic sleep apnea, all to include as due to exposure to herbicides.  These issues have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The preponderance of the evidence of record reflects that the Veteran does not have diabetes mellitus, type II.  


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2006 with regard to the claim for service connection for diabetes mellitus, type II.  The letter addressed all of the notice elements concerning claims for direct service connection as well as how VA determines disability evaluation and effective dates as per the Court's holding in Dingess.  The Board notes that this letter was not received by the Veteran prior to the initial adjudication of his claim in September 2003.  However, after the RO provided the Veteran with appropriate notice in the October 2006 letter, the Veteran's claim was readjudicated in SSOC's dated in February 2007 and March 2009.  Accordingly, any defect in the timing of this notice has been cured.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, since the Board is denying the Veteran's service connection claim, no disability evaluation or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for right ear hearing loss.  The Veteran's service treatment and personnel records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Further, the RO and AMC have completed an extensive and appropriate search to attempt to verify the Veteran's presence within the Republic of Vietnam.  Specifically, the January 2011 Board remand instructed that the RO or VA Appeals Management Center (AMC) should:  

"[C]ontact the Department of the Navy, National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), and any other appropriate records depository, in an effort to obtain for the record deck logs and all pertinent ship histories for the USS Hamner (from August 19, 1962, to January 24, 1964) and USS Sacramento (from April 1, 1964, to May 8, 1966)."  

The January 2011 Board remand further instructed that the RO/AMC was to:  

"[F]ollow all development steps outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, in developing evidence as to whether the USS Hamner or USS Sacramento 'operated temporarily on Vietnam's inland waterways or docked to the shore' while the Veteran was on board either ship."  

See the January 2011 Board remand at pages 9 - 10.  

That development was completed, and the case has since been returned to the Board for appellate review.  Specifically, reports from the Defense Personnel Records Information Retrieval System (DPRIS) dated in May 2011 and June 2011 reflect that review of deck logs, while showing that the USS Hamner and USS Sacramento performed missions off the coast of Vietnam from September to October 1963 and October 1965 to January 1966, respectively, failed to indicate that either ship entered an inland waterway, or moored, anchored, or docked in the Republic of Vietnam, or that any serviceman departed the ship and set foot in the Republic of Vietnam during the specified time periods.  See DPRIS reports dated in May 2011 and June 2011.  Accordingly, the Board finds that VA has substantially complied with the Board's November 2009 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Also, the RO has obtained the Veteran's records from the Social Security Administration (SSA), to include the October 1998 favorable decision.  This decision and the records upon which it is based have been associated with the Veteran's VA claims file.  

The Veteran was afforded a VA Agent Orange Registry examination in January 2003.  At that time, the Veteran had not filed the claim presently on appeal.  The Board notes that the January 2003 VA examiner was not provided the Veteran's VA claims file for review on connection with this examination.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The (VA) examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In the present case, the January 2003 VA examiner was apprised of the relevant medical history of the Veteran as it pertains to his current claim for a higher rating for his hypertension, and that the report, which included discussion of the Veteran's current medical regime, is consistent with the remainder of the evidence in the claims file.  Accordingly, the Board finds that the January 2003 VA examination is adequate for the purposes of this decision.  

Moreover, after the Veteran filed the present claim, he was afforded another VA examination in September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  The September 2011 VA examiner reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical examination, to include laboratory testing.  As will be discussed below, because the evidence of record fails to reflect that the Veteran has diabetes mellitus, type II, the claim cannot be granted.  Nevertheless, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and several SSOC's, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Service Connection and Herbicide Exposure

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the United States Court of Appeals for the Federal Circuit held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  

Discussion

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus, type II.  

Initially, the Veteran completed an Agent Orange Questionnaire in December 2002, which reflects that he failed to address whether he or anyone in his immediate family suffered from diabetes mellitus, type II.  See a December 2002 Agent Orange Questionnaire completed by the Veteran.  Thereafter, blood chemistries in connection with a January 2003 VA Agent Orange Registry examination reflected "elevatation of glucose"; however, diabetes mellitus was not diagnosed.  Despite the lack of a diagnosis of diabetes mellitus, type II, in February 2003, the Veteran was provided a letter from from a VA medical professional which conveyed that "laboratory tests indicate that you have type II diabetes."  See a February 2003 statement from a VA medical professional.  The Veteran filed the present claim for service connection in December 2003.  

A June 2006 VA outpatient treatment record reflects that the Veteran was assessed as having "glucose impairment" and was advised to "avoid simple sugars."  See a June 2006 VA outpatient treatment record.  However, the Veteran's VA outpatient treatment records and SSA treatment records are devoid any instance in which the Veteran has been specifically diagnosed with diabetes mellitus, type II.  

Given the contradictory evidence concerning a current diagnosis, recounted above, the Veteran was afforded a VA examination in September 2011 to determine whether he has diabetes mellitus, type II, which is related to his service.  After a complete review of the Veteran's VA claims file and an interview with and physical examination of the Veteran, to include labroratory testing, the September 2011 VA examiner stated that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus, type II.  The September 2011 VA specifically noted that the February 2003 letter which conveyed that his laboratory tests indicated diabetes mellitus, type II, was in error, as the VA medical professional did not have the proper diagnostic criteria for a diagnosis at that time.  The VA examiner reviewed the Veteran's complete VA claims file, to specifically include laboratory test results, and noted that all blood test results have been within normal limits, and the Veteran has not been prescribed any medications for treatment of diabetes mellitus, type II.  See the September 2011 VA examination report.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board notes that the Veteran claims that he has diabetes mellitus, type II.  As noted above, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, diabetes mellitus, type II, is not a condition that can be diagnosed without medical expertise.  See Davidson, Buchanan, Jandreau, all supra.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements concerning a current diagnosis of diabetes mellitus, type II, do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Furthermore, the Board finds that the September 2011 VA examiner's statements concerning a current diagnosis of diabetes mellitus, type II, are more persuasive than the Veteran's statements and the VA outpatient treatment records reflecting elevated glucose levels.  The VA examiner conducted a physical examination of the Veteran, to include laboratory testing, reviewed the entire claims file and medical history of the Veteran, and specifically ruled out a diagnosis of diabetes mellitus, type II, and offered supporting rationale.  Thus, the Board finds that the preponderance of the evidence of record reflects that the Veteran does not have diabetes mellitus, type II. 

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability.  No further discussion of the two remaining elements of a service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the Board concludes that service connection for diabetes mellitus, type II, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); see also Gilbert, supra.


ORDER

Service connection for diabetes mellitus, type II, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


